Case 1:18-cr-10215-GAO Document 23 Filed 06/03/19 Page 1of1

 

Memorandum

To: Honorable George A. O’Toole
Sr. U.S. District Judge

From: Mona Lisa Andrade, U.S. Probation Officer
Date: May 20, 2019

Re: Ramos, Christine
Docket No.: 1:18:CR10215
Restitution obligation and payment schedule

 

On April 23, 2019, the defendant appeared before Your Honor for sentencing. She waived
Indictment and pleaded guilty to a one-count Information charging Conspiracy to Distribute
Suboxone and Alprazolam, in violation of 21 U.S.C. § 846, 21 U.S.C. § 841(a)(1) and
(b)(1)(E)(@). She was sentenced to 24 months of probation including a judicial recommendation to
patriciate in a mental health treatment program, a $100.00 special assessment fee, and a fine of
$2,000. Ms. Ramos has an outstanding balance of $2,100. Ms. Ramos commenced supervised

release on April 23, 2019. Probation seeks to implement a monthly repayment schedule of
$235.00.

It is respectfully requested that the Court indicate below its position on the proposed payment
schedule.

Reviewed/Approved by:
/s/ Basil Cronin

Basil Cronin
Supervising U.S. Probation Officer

 

[ The monthly payment plan of $235.00 is approved.
Other:

4
i )
[Lgl Cee b/3L1P
Honorable George A. O’ Toole Date: / ° /
Sr. U.S. District Judge

 
